 259321 NLRB No. 35SOBECK CORP.1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's conclusion that The Sobeck Corporation(Sobeck) and Roof Pro, Inc. are alter egos, we do not rely on his
statement that Sobeck became a union shop in 1989, nor on his cor-
responding statement that Marilyn Sobeck was evidently ``not well
informed'' about Sobeck's labor policy, which statement was based
on her testimony that Sobeck had been a union shop since its incep-
tion in 1979. We also find it unnecessary to rely on the judge's
statement that he found incredible Frank Sobeck's testimony that the
Sobeck Corporation did not perform work in the county in which it
was located.2We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).The Sobeck Corporation and Roof Pro, Inc. andLocal Union No. 124 of the United Union of
Waterproofers and Allied Workers of Wilkes-
Barre - Williamsport and Vicinity. Case 4±CA±22877May 21, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn December 4, 1995, Administrative Law JudgeMarvin Roth issued the attached decision. The Re-
spondents filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied and set forth in full below.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondents, The Sobeck Corporation and Roof Pro,
Inc., Wyoming, Pennsylvania, their officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discouraging membership in Local Union No.124 of the United Union of Waterproofers and Allied
Workers of Wilkes-Barre - Williamsport and Vicinity,
or any other labor organization, by discriminatorily
laying off or failing or refusing to recall employees, or
in any other manner discriminating against them withregard to their tenure of employment or any term orcondition of employment.(b) Failing or refusing to recognize and bargain col-lectively with the exclusive bargaining representative
of its employees in the appropriate unit, or failing or
refusing to honor collective-bargaining agreements ap-
plicable to those employees.(c) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of
their rights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerRobert Selner, William Miller, Ben Hummel, Neil Oli-
ver, Brian Appel, Lynn Ashworth, Lawrence Beneski,
James Bottoms, James Hannagan, Joseph Krietzer, Mi-
chael Konycki, and Ben Sherlinski full reinstatement to
their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed.(b) Make Robert Selner, William Miller, Ben Hum-mel, Neil Oliver, Brian Appel, Lynn Ashworth, Law-
rence Beneski, James Bottoms, James Hannagan, Jo-
seph Krietzer, Michael Konycki, and Ben Sherlinski
whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in
the manner set forth in the remedy section of the deci-
sion.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charges, and within 3 days thereafter notify the em-
ployees in writing that this has been done and that the
discharges will not be used against them in any way.(d) Give full effect to the 1993±1995 collective-bar-gaining contract between The Sobeck Corporation and
the Union, up to January 1, 1995, including but not
limited to: (1) making whole all employees employed
by Roof Pro, Inc. for any loss of wages and benefits
they incurred because of Respondents' failure to apply
or maintain the established terms and conditions of the
contract; (2) making the contractually established pay-
ments to the various trust funds established by the con-
tract; and (3) reimbursing their employees for any ex-
penses ensuing from Respondents' failure to make
such contributions; all as set forth in the remedy sec-
tion of this decision.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(f) Within 14 days after service by the Region, postat its Wyoming, Pennsylvania office and place of busi-
ness copies of the attached notice marked ``Appen- 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''dix.''3Copies of the notice, on forms provided by theRegional Director for Region 4, after being signed by
the Respondents' authorized representative, shall be
posted by the Respondents and maintained for 60 con-secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondents have gone out of business or closed the fa-
cility involved in these proceedings, the Respondents
shall duplicate and mail, at their own expense, a copy
of the notice to all current employees and former em-
ployees employed by the Respondents at any time
since June 24, 1994.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discourage membership in any labororganization, by discriminatorily laying off or failing
or refusing to recall employees, or in any other manner
discriminating against them with regard to their hire or
tenure of employment or any term or condition of em-
ployment.WEWILLNOT
fail or refuse to recognize and bargaincollectively and in good faith with the exclusive bar-
gaining representative of our employees in the appro-
priate unit, or fail or refuse to honor collective-bar-
gaining agreements applicable to those employees. The
appropriate unit is:All journeymen roofers, damp or waterproofworkers, apprentices, foreman and other workmen
employed by The Sobeck Corporation and RoofPro, Inc., excluding guards and supervisors as de-fined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of your
right to engage in union or concerted activities, or to
refrain therefrom.WEWILL
, within 14 days from the date of theBoard's Order, offer Robert Selner, William Miller,
Ben Hummel, Neil Oliver, Brian Appel, Lynn
Ashworth, Lawrence Beneski, James Bottoms, James
Hannagan, Joseph Krietzer, Michael Konycki, and Ben
Sherlinski full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed.WEWILL
make Robert Selner, William Miller, BenHummel, Neil Oliver, Brian Appel, Lynn Ashworth,
Lawrence Beneski, James Bottoms, James Hannagan,
Joseph Krietzer, Michael Konycki, and Ben Sherlinski
whole for any loss of earnings and other benefits re-
sulting from their discharge, less any net interim earn-
ings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharges of Robert Selner, William Mil-
ler, Ben Hummel, Neil Oliver, Brian Appel, Lynn
Ashworth, Lawrence Beneski, James Bottoms, James
Hannagan, Joseph Krietzer, Michael Konycki, and Ben
Sherlinski, and WEWILL
, within 3 days thereafter, no-tify each of them in writing that this has been done
and that the discharges will not be used against them
in any way.WEWILL
give full effect to the 1993±1995 collec-tive-bargaining contract between The Sobeck Corpora-
tion and Local Union No. 124 of the United Union of
Waterproofers and Allied Workers of Wilkes-Barre -
Williamsport and Vicinity, up to January 1, 1995, in-
cluding but not limited to:Making whole all employees employed by RoofPro, Inc., for any loss of wages and benefits they
incurred because of our failure to apply or main-
tain the established terms and conditions of the
contract, with interest.Making the contractually established paymentsto the various trust funds established by the con-
tract.Reimbursing our employees for any expensesensuing from our failure to make such contribu-
tions.THESOBECKCORPORATIONAND
ROOFPRO, INC. 261SOBECK CORP.1By a ruling and order dated November 2, 1995, I directed thatthe stenographic transcript of proceedings be corrected in certain re-
spects.2All dates herein refer to the period from October 1, 1993,through September 30, 1994, unless otherwise indicated.3In the interest of brevity, I have sometimes referred to membersof the Sobeck family simply by their first names.Mark E. Arbesfeld, Esq., for the General Counsel.Scott C. Gartley, Esq., of Wilkes-Barre, Pennsylvania, for theRespondent.DECISIONSTATEMENTOFTHE
CASEMARVINROTH, Administrative Law Judge. This case washeard at Scranton, Pennsylvania, on September 19 and 20,
1995. The charge was filed on June 24, 1994, by Local
Union No. 124 of the United Union of Waterproofers and
Allied Workers of Wilkes-Barre - Williamsport and Vicinity
(the Union). The complaint, which issued on February 24,
1995, and was amended at the hearing, alleges that The
Sobeck Corporation and Roof Pro, Inc. (respectively Sobeck
Corp. and Roof Pro, and collectively Respondents), violated
Section 8(a)(1), (3), and (5) of the National Labor Relations
Act (the Act). The gravamen of the complaint is that, alleg-
edly: (1) Roof Pro is a disguised continuance of Sobeck
Corp., and Respondents are alter egos and a single employer;
(2) the Union, until January 1, 1995, was collective-bargain-
ing representative of Respondents' employees in an appro-
priate unit; (3) Respondents' terminated 12 employees of
Sobeck Corp., in violation of Respondent's bargaining obli-
gation, and in order to avoid recognizing the Union as bar-
gaining representative; and (4) Respondents' failed and re-
fused to recognize and bargain with the Union, and to apply
their collective-bargaining contract to Respondents' business
operations. Respondents' answer denies the commission of
the alleged unfair labor practices. All parties were afforded
full opportunity to participate, to present relevant evidence,
to argue orally, and to file briefs. The General Counsel andRespondents' each filed a brief.On the entire record in this case1and from my observationof the demeanor of the witnesses, and having considered the
arguments of counsel, and the briefs submitted by the Gen-
eral Counsel and Respondents, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFRESPONDENTS
'At all times material until December 25, 1993,2SobeckCorp., a Pennsylvania corporation, with an office and place
of business at 58-62 West Eighth Street, Wyoming, Pennsyl-
vania (sometimes the facility), was engaged in the roofing
construction business. Since a date (at issue) in December
1993, Roof Pro, a Pennsylvania corporation, with an office
and place of business at the facility, has been engaged in the
roofing construction business. In the course of their respec-
tive operations, Respondents' have each annually purchased
and received at the facility, goods valued in excess of
$50,000 directly from points outside of Pennsylvania. Wheth-
er viewed as separate employers or as a single entity, Re-
spondents are employers or an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union was, until January 1, 1995, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Management of Sobeck Corp., its RelationshipWith the Union, and the Bargaining Unit InvolvedSobeck Corporation, jointly owned by Elmer Sobeck andhis wife, Marilyn, commenced business in 1979. Elmer died
in 1982, and Marilyn inherited ownership of the business.
She remained as sole share holder.3Elmer and Marilyn Sobeck had five children, three ofwhom (Frank, Robert, and Mark) were involved in the busi-
ness. Mark left the business in May 1991. Thereafter, Frank,
Robert, and Marilyn Sobeck comprised the board of direc-
tors. Frank served as president, treasurer, and also comptrol-
ler until December 25, 1993. Robert served as vice president
and assistant secretary until the same date. Marilyn served as
corporate secretary until December 30, by which time
Sobeck Corp. had ceased operations. She then became presi-
dent and sole officer of the defunct entity. During Sobeck
Corp.'s operation, no nonfamily member had supervisory au-
thority. In sum, Sobeck Corp. was owned, managed, and
controlled within the Sobeck family.On May 25, 1989, following a Board conducted election,the Union was certified as collective-bargaining representa-
tive of Sobeck Corp.'s employees in an appropriate unit. It
is undisputed that as of December 1993 (prior to commence-
ment of Roof Pro's operations) the appropriate unit consisted
of all journeymen roofers, damp or waterproof workers, ap-
prentices, foreman, and other workmen employed by Sobeck
Corp., excluding guards and supervisors as defined in the
Act. It is also undisputed that the Union was the exclusive
collective-bargaining representative of the unit employees.Following certification, Sobeck Corp. and the Union en-tered into a series of collective-bargaining contracts. The
most recent contract was effective by its terms from May 1,
1993, to April 30, 1995. At Sobeck Corp.'s request, the
Union had previously agreed that wage rates would be 20-
percent less than that specified in their contracts. Although
the 1993±1995 contract was unsigned, it is undisputed that
the contract was negotiated and agreed to between the Union
and two employers (Sobeck Corp. and Paul J. Eyerman, Inc.)
and that Sobeck Corp. adhered to the agreed on terms.The collective-bargaining contract contained an exclusivereferral provision. In sum, Sobeck Corp. recognized the
Union as the proper source to get employees when available.
Sobeck Corp. further agreed to notify the Union of employ-
ees otherwise hired.As of mid-December 1993, Sobeck Corp. employed 12unit employees: Robert Selner, William Miller, Ben Hummel,
Neil Oliver, Brian Appel, Lynn Ashworth, Lawrence
Benesky, James Bottoms, James Hannagan, Joseph Kreitzer,
Michael Konycki, and Ben Sherlinski. The Company also
had five employees represented by other unions. The remain-
der of Sobeck Corp.'s personnel complement (in addition to
the Sobeck family members), all nonunion, consisted of esti-
mator, Norman Kirkpatrick; secretary, Rachel Williams; roof- 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
er-helper, Joseph Rainier; and part-time yard man, JeffreyCegelka.With regard to the management and operations of SobeckCorp., the role played by Marilyn Sobeck is in dispute. None
of the personnel had a private office. Rather, the Sobecks'
estimator, Kirkpatrick, and secretary Williams each had a
desk in a large room.Unit employee Benjamin Sherlinski, who began workingfor the Company in 1987, testified in sum as follows: He
was interviewed and hired by Mark Sobeck. During Mark's
tenure, Mark appeared to be in charge. He did estimating and
made decisions with respect to hiring, firing, and discipline.
Robert Sobeck apparently functioned as a superintendent. He
gave out work orders and sometimes checked on jobs. Frank
Sobeck functioned like a bookkeeper, taking care of the pay-
roll. Marilyn Sobeck, who had a desk near the entrance, per-
formed secretarial work. If Sherlinski had a problem, he
would contact Robert or Frank. On one occasion, there was
suspicion that Sherlinski had stolen some material. The three
Sobeck brothers questioned him. Apparently satisfied with
his answers, they took no further action. Marilyn did not par-
ticipate in the interview.Sherlinski further testified in sum as follows: After Markleft the firm, Frank and Robert took over his functions. If
Sherlinski had problems or needed materials, he would tell
Frank or Robert. If Marilyn answered the phone, she would
refer the call to Frank. Marilyn continued to do secretarial
work. She spent more time in the office then before, and
usually worked in the office several hours each day. In Octo-
ber 1993, Robert fired Sherlinski, apparently believing that
Sherlinski had ordered unnecessary material. Sherlinski told
Marilyn, who said she was sorry but that was a matter be-
tween him and Robert. Sherlinski spoke to Robert who
agreed to reinstate Sherlinski, with the promise that
Sherlinski would reimburse Sobeck Corp. for the wasted ma-
terial.William Miller, the General Counsel's other employee wit-ness, substantially corroborated Sherlinski's testimony in sig-
nificant respects. Miller worked for Sobeck Corp. at various
times from 1981 to December 25, 1993, including the last 2
years of that period. Miller testified in sum as follows: Rob-
ert coordinated jobs and supervised employees in the field.
After Mark Sobeck left, Frank performed bookkeeping and
financial functions. Marilyn did secretarial work and relayed
messages to Frank or Robert. When Miller needed materials
to be purchased he asked Frank or Robert. When he wanted
a day off he asked Robert or he asked Frank if Robert was
unavailable. He never asked Marilyn. Miller was disciplined
once, when Mark gave him a disciplinary layoff. On other
occasions when Miller was laid off, Robert so informed him.
To Miller's knowledge, Marilyn never directed work, or dis-
charged, laid off, or disciplined employees.John Bushko was union president, and subsequently unionbusiness agent. Previously, from 1979 to 1986 or 1987, he
worked for Sobeck Corp. As business agent, he dealt regu-
larly with the Company. He negotiated contracts with Mark(until he left), Frank, Sobeck Corp. Attorney David Koff, and
Paul Eyerman of the Eyerman firm. During contract term he
dealt with Mark, and later Frank or Robert, concerning con-
tract issues and other problems, such as the proper ratio of
apprentices. He never dealt with Marilyn.Marilyn Sobeck (now) Martin testified that she performedsecretarial duties for Sobeck Corp. She testified that she was
responsible for Sobeck Corp.'s labor policy. If so, then it is
evident that Marilyn was not well informed about that policy.
Marilyn testified that Sobeck Corp. ``has been a union shop.
since day one.'' In fact, Sobeck Corp. became a union shop
only by reason of the 1989 certification. Frank Sobeck testi-
fied that in 1989 he declined to recognize the Union, where-
upon the Union filed its election petition.Frank Sobeck, in his testimony, did not dispute the testi-mony of employees Sherlinski and Miller concerning func-
tions performed by himself and Robert. Frank testified in
sum that Robert functioned as an outside job superintendent,
assigning work, and checking materials, while he remained
principally in the office, functioning, among other respon-
sibilities, as comptroller.However, Frank testified that Marilyn had final respon-sibility for hiring, firing, determining labor policy, and nego-
tiating contracts, and that she made the decision to close
Sobeck Corp. He testified that Attorney Koff handled con-
tract negotiations, but Marilyn made the final decision on
contracts. According to Frank, Marilyn's policy was to make
decisions, and he would carry them out.Frank Sobeck initially testified that his brother, Mark, re-signed from the Company. Frank subsequently testified that
Marilyn fired Mark. Although Marilyn was presented as a
company witness, she did not testify concerning the matter.
The corporate minutes indicate that Mark resigned. In view
of these factors, and other factors herein discussed, I find
that Mark resigned.With respect to the October 1993 discharge of employeeSherlinski, Marilyn testified that when Robert told her that
he fired Sherlinski, they discussed the matter, she said she
wanted Sherlinski reinstated, and Sherlinski was recalled.
Marilyn in her testimony, did not deny Sherlinski's testimony
concerning their conversation, i.e., that she said the matter
was between him and Robert. This was the only matter
(other than the ultimate decision to terminate the business)
wherein Marilyn testified as to an alleged instance in which
she exercised supervisory or managerial authority. Frank
Sobeck testified that Marilyn decided to rehire Sherlinski.
However, Robert, who actually terminated Sherlinski and
then rehired him, was not called as a witness. In light of the
absence of Robert's testimony, the omissions in Marilyn's
testimony, and the lack of objective evidence that Marilyn
ever exercised supervisory authority (which will be further
discussed) I find that Marilyn was not involved in the deci-
sion to reinstate Sherlinski.There is a total lack of objective evidence to indicate thatMarilyn ever exercised supervisory or managerial authority
in the operations of Sobeck Corp. Rather, Respondents' posi-
tion in this regard rests on the self-serving assertions of
Frank, and to a lesser extent, those of Marilyn. Even the tes-
timony of Respondents' nonfamily witnesses indicated that
Frank in fact, directed the business. Sobeck Corp.'s account-
ant and bank official, Marie Beggin, testified that Frank fur-
nished most of the information and engaged in most of the
discussions concerning Sobeck Corp.'s alleged financial
problems and the proposed plan to terminate Sobeck Corp.'s
operations.As discussed, Marilyn was not well informed concerningSobeck Corp.'s operations and policies. If in fact Marilyn 263SOBECK CORP.4In June 1994, after the events which gave rise to this case, FirstEastern Bank merged into NBO National Bank.called the shots, then this was plainly not apparent to the em-ployees or to anyone else who dealt with Sobeck Corp. If
Marilyn made the final decisions with respect to collective-
bargaining contracts, then at some point this would have be-
come known to Business Agent Bushko. However, as indi-
cated, Bushko had no reason to believe that Marilyn had any
involvement or input into collective bargaining.I find that after Mark Sobeck left the firm, Frank was bothnominally and, in fact, chief executive of Sobeck Corp. with
his brother Robert playing a subordinate managerial role. Al-
though as owner of the firm, Marilyn had the potential right
to exercise control, she did not do so, and was only mini-
mally informed concerning the operations and policies of
Sobeck Corp. Rather, her functions and involvement were
limited to the performance of routine clerical tasks.B. Sobeck Corp.'s Alleged Financial Difficulties andthe Decision to Terminate Sobeck Corp.The Respondents' witnesses (Frank Sobeck, MarilynSobeck Martin, accountant James Clemente, and then First
Eastern Bank Official Marie Beggin)4testified in sum as fol-lows: In June 1988, Sobeck Corp. took a line of credit in the
amount of $300,000 with First Eastern Bank. The purpose
was to enable Sobeck Corp. to continue operations. Such
lines of credit are normally used to meet short-term operating
needs. The credit line agreement was signed for Sobeck
Corp. by Frank Sobeck, as then vice president and treasurer.
However, Marilyn personally guaranteed repayment.First Eastern Bank annually renewed the line of credituntil September 1993, when the Bank converted the line of
credit to a demand note, requiring repayment in full. At that
time, Sobeck Corp. owed the Bank $290,000. Beggin ini-
tially testified that the Bank took this action because Sobeck
Corp. was in default, and had serious financial problems.
However, she subsequently testified that Sobeck Corp. had
not failed to pay on the loan. Accountant Clemente testified
that since 1991 Sobeck Corp. had been losing money (net
losses of about $104,000 in 1991, $114,000 in 1992, and
continuing losses during the first 6 months of 1993). As a
result, Sobeck Corp.'s net equity decreased from about
$270,000 to about $54,000.The company witnesses further testified in sum as follows:Bank Official Beggin met with Frank, Robert, and Marilyn.
Beggin requested that they present a proposed repayment
plan. She suggested alternatives including refinancing
through another bank. Instead, on October 18, 1993, Frank
Sobeck submitted a proposal to repay First Eastern Bank by
liquidating the assets of Sobeck Corp. and certain personal
assets of Marilyn, with repayment during the period from
December 1993 through May 1994. Frank thereby committed
personal assets of Marilyn toward repayment of the corporate
debt.The record does not indicate when First Eastern Bank ap-proved the repayment plan. However, the plan was eventu-
ally consummated. The outstanding debt was paid during
1994, with final payment in November 1994. Payment was
made with $51,000 from liquidation of personal assets of
Marilyn, and the balance of the $290,000 obligation from liq-
uidation of Sobeck Corp.'s assets.The corporate minutes of Sobeck Corp. indicate that onDecember 6, 1993, the board of directors recommended, and
Marilyn as sole owner agreed, that Sobeck Corp. cease doing
business as of December 25, and that the corporation be dis-
solved. By letters dated December 20 to Business Agent
Bushko and to the unit employees, Marilyn Sobeck informed
them that Sobeck Corp. would cease doing business as of
December 25. This was the first and only notice given to
them. The letter to Bushko stated that if the Union wished
to bargain over the consequences of the decision, he should
contact Attorney Koff. Marilyn and Frank testified in sum
that the decision was made because of the Company's finan-
cial problems, and not in order to avoid dealing with the
Union, or to enable Frank and Robert to form a nonunion
company.On December 23, having received Marilyn's letter, Bushkospoke to Frank, who told Bushko that he was losing money
and could not operate. Bushko asked if there was anything
the Union could do. Frank responded that it was a done deal.
Frank said nothing about a new company.C. Formation of Roof Pro, Transactions Among SobeckCorp., Roof Pro, and the Sobeck Family Members,Comparison of the Operations of Sobeck Corp. andRoof Pro, and Alleged Discriminatory Layoff andFailure or Refusal to Recall the Unit EmployeesRoof Pro was incorporated on December 9, 1993. FrankSobeck and his wife, Joline, were the sole shareholders, and
comprised the board of directors. At the organizational meet-
ing on December 10, they designated Frank as president-
treasurer, Robert Sobeck as vice president-assistant secretary,
and Joline Sobeck as secretary. Frank and Robert continued
to serve in their respective capacities, i.e., the same positionswhich they held with Sobeck Corp. Joline's position was
nominal. She was employed elsewhere, and took no part on
the operations of Roof Pro.Frank Sobeck testified in sum as follows: He formed RoofPro because with Sobeck Corp.'s closing, he would be unem-
ployed. He and his wife took out a loan from Luzerne Na-
tional Bank in the amount of $100,000 for working capital.
They also took a loan from that Bank in the amount of
$75,000 to pay for equipment purchased from Sobeck Corp.,
and to pay off a Sobeck Corp. debt of $25,000. They gave
the Bank a mortgage on their home as a guarantee of repay-
ment. Both loan agreements were dated January 3, 1994.On Sunday, December 26, Roof Pro, by Frank, executedan agreement with Marilyn Sobeck to lease the premises at
58-62 West Eighth Street for 10 years commencing with a
rental of $500 per month. As of July 1994, the rent would
be increased to $800 per month. The premises consisted of
the office building and warehouse, which until then had been
leased by Marilyn Sobeck to Sobeck Corp., also at a monthly
rental of $500. Roof Pro, like Sobeck Corp. until December
25, used the facility as its office and place of business.Frank and Mark Sobeck, and their wives owned premisesdiagonally across the street from the facility (83 West Eighth
Street), which contained a warehouse and adjacent undevel-
oped land. Sobeck Corp. had leased the premises. On De-
cember 26, Roof Pro, by Frank, entered into an agreement
with the owners to rent the premises for 10 years at a month-
ly rental of $100. Sobeck Corp. had until then, rented the
premises and used the warehouse in its business. 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Frank testified that Roof Pro leased only the undevelopedland. However, the lease agreement contains no such limita-
tion. Frank, in his testimony, did not indicate why Roof Pro
would rent only undeveloped land. Employee William Miller,
who was hired by Roof Pro on March 11, and continued to
work for Roof Pro until December 1994, testified that on oc-
casions until an auction on April 30 (which will be dis-
cussed) he obtained material from the warehouse.In October 1994, Frank, Mark, and their wives sold thepremises at 83 West Eighth Street to a nonfamily purchaser.
Frank testified that thereafter, he rented the undeveloped land
from the new owner at a monthly rental of $75. I find that
at least until April 30, Roof Pro used the warehouse at 83
West Eighth Street which had previously been used by
Sobeck Corp. in its business.Also on December 26, Roof Pro entered into an agreementwith Sobeck Corp. to purchase equipment valued at $73,450.
The equipment included vehicles, operating equipment, tools,
and office equipment, comprising most of Sobeck Corp.'s
equipment inventory. Roof Pro agreed to pay Sobeck Corp.
$48,450 on or before January 15, and to assume a debt of
$25,000 owed by Sobeck Corp. to Luzerne National Bank.Again on December 26, Roof Pro entered into an agree-ment with Sobeck Corp. to purchase supplies valued at
$5300, and miscellaneous equipment valued at $1175, with
payment to be made on or before June 30, 1994.Roof Pro took immediate possession of the purchasedequipment and supplies, without making any down payment.
On January 5, Roof Pro paid Sobeck Corp. for the purchased
equipment, with proceeds of the January 3 loan from
Luzerne National Bank. Roof Pro did not pay for the second
purchase (total of $6475) until June 30, the final due date.
In sum, assuming these to be arm's-length transactions,
Sobeck Corp. sold nearly its entire inventory of equipment
and supplies, permitting Roof Pro to have immediate posses-
sion and use, with no down payment and no assurance that
Roof Pro would have the funds necessary for payment.Frank Sobeck testified that he (on behalf of Roof Pro) paidfair market value, or higher than fair market value for
Sobeck Corp.'s equipment. He made no effort to purchase
equipment from other sources. Frank testified that he made
these generous transactions in order to help his mother, by
reducing Sobeck Corp.'s indebtedness and getting rid of its
equipment.Also on December 26, Roof Pro and Sobeck Corp. enteredinto another written agreement, whereby Sobeck Corp. gave
Roof Pro its customer mailing lists, job files, and work in
progress. Such work was defined as $100 in unfinished work
for Blake Collins, and $900 in unfinished work for Bell of
Pennsylvania. In exchange, Roof Pro agreed to honor Sobeck
Corp.'s standard 2-year roofer's warranties, and the first 2
years of Carlisle Syntec Systems (Carlisle) warranties for
faulty work. Frank Sobeck explained that Carlisle manufac-
tures a type of roof process, and will reimburse the roofer
for warranty costs after the first 2 years. However, the roofer
must assume any warranty costs during the first 2 years.
Frank testified that he did not give anything for Sobeck
Corp.'s good will. He estimated that the warranty work com-
mitted by Roof Pro, i.e., Roof Pro's asserted consideration
for the agreement, might be worth about $10,000.In fact, Roof Pro received much more than $1000 of un-finished work directly from Sobeck Corp. Orlowski, a chainof minimarts, was a customer of Sobeck Corp. Frank Sobecktestified that on December 27, Roof Pro's first day of oper-
ation, he bid a job for Orlowski, was awarded the contract
on December 29, started the job on December 30, and began
to install the roof on December 31. However, on January 24,
Roof Pro paid Sobeck Corp. $49,55.10 for materials and sup-
plies purchased on December 26 and 29. Frank Sobeck testi-
fied that the materials and supplies were purchased for the
Orlowski job. The purchase invoice indicated that the mate-
rials and supplies were taken by Roof Pro on December 27.
Business Agent Bushko testified that on December 24, he
saw a construction worker working on the roof of an
Orlowski minimart. The worker indicated that Sobeck was
doing the job. Bushko further testified that on December 27,
he saw Robert Sobeck and a crew working on the same roof,
using Sobeck Corp. equipment. It is evident and I so find,
that Roof Pro took over the Orlowski job from Sobeck Corp.
without any contractual agreement with Sobeck Corp. or
need to submit an independent bid.In fact, Roof Pro benefited by assuming Sobeck Corp.'swarranty obligations. Carlisle normally designated the install-
ing roofer to perform warranty work beyond the initial 2-year
period, and reimbursed the roofer for such work. By assum-
ing Sobeck Corp.'s initial warranty obligations, Roof Pro
was assured that it would receive the subsequent and lucra-
tive post 2-year warranty work, and so represented to poten-
tial customers. Roof Pro earned $20,871 in revenue from
Carlisle warranty work during the first 9 months of its oper-
ation.On April 30, at a public auction, Roof Pro purchasedSobeck Corp.'s equipment and supplies for a total price of
$2095. This constituted only a small fraction of Sobeck
Corp.'s original inventory. No evidence was presented to in-
dicate either that Roof Pro obtained any significant part of
its equipment from a source or sources other than Sobeck
Corp. or that Sobeck Corp. sold or otherwise transferred a
significant part of its equipment to any roofing firm other
than Roof Pro. In sum, Roof Pro and Sobeck Corp. used sub-
stantially the same equipment.Frank Sobeck testified in sum as follows: Sobeck Corp.was a commercial roofing and sheet metal fabricating con-
tractor, operating in New York, New Jersey, and Pennsyl-
vania, the latter principally in Lackawanna, Lycoming, and
Columbia Counties. Roof Pro is a primarily residential roof-
ing contractor, and waterproofing contractor, operating in
Luzerne County, Pennsylvania (where the facility is located).
Roof Pro's goal is to be an exclusively residential contractor.In fact, Roof Pro is engaged in substantially the samebusiness as Sobeck Corp. and so represented to prospective
customers, including former Sobeck Corp. customers, and to
the general public. By letter dated December 27, Frank and
Robert Sobeck informed prospective customers, including
former Sobeck Corp. customers, in pertinent part as follows:We are writing this letter to inform you that we, theSobeck bothers, Frank and Bob, have formed a new
business, ROOF PRO, INC., which will engage in com-mercial, industrial and residential roofing services. Webring with us almost thirty years combined total experi-
ence in the roofing industry as former employees of
The Sobeck Corporation, and we assure you that we
will continue the traditional ``Sobeck approach'' of pro- 265SOBECK CORP.viding the best possible service at the most competitiveprice.ROOF PRO, INC., has been authorized as a CarlisleApplicator and by contract we have agreed to honor
any of the standard warranties issued by The Sobeck
Corporation on a job by job and limited dollar basis.Norm Kirkpatrick has also been hired as ourEstimator/Project Manager.We would appreciate the opportunity to serve yourroofing needs and we look forward to working with
you on your next project. [Emphasis added.]It is evident from the foregoing letter, and in particular, theSobeck's assurance that they would ``continue the traditional
`Sobeck approach','' that Frank and Robert were indicating
that Roof Pro was in fact a continuation of Sobeck Corp.Similarly, the sign on the facility's front door identifies thebusiness of Roof Pro as ``commercial, industrial, and resi-
dential contractors.'' Roof Pro's ad in the yellow pages, also
so identifies the business. None of these notices made ref-
erence to waterproofing, nor did they indicate that Roof
Pro's operations were limited to Luzerne County.Respondents' presented in evidence, a chart showingSobeck Corp.'s 10 largest accounts during the period from
April to December 1993, and Roof Pro's 10 largest accounts
during the period from January to September 1994. That
chart showed that Roof Pro's two largest accounts were
among Sobeck Corp.'s 10 largest accounts, and that 5 of
Roof Pro's 10 largest accounts were among Sobeck Corp.'s
10 largest accounts. The identity of these five customers is
significant. All five are real estate or construction firms, plus
Carlisle (warranty business) whose roofing needs would like-
ly be recurring. The remaining accounts which were not
shared by Roof Pro and Sobeck Corp. during the indicated
periods comprised schools, churches, and nonconstruction in-
dustry establishments, whose business would not likely be re-
curring. They included, among Sobeck Corp. accounts, a
labor union, which would not likely do business with a non-
union roofer. The chart makes no reference to Orlowski,
which as indicated, was an important customer of Sobeck
Corp. and continued as a customer of Roof Pro.Respondents' also introduced in evidence, charts for theabove indicated 9-month periods, comparing the relative,
commercial, and residential business of Sobeck Corp. and
Roof Pro, including Roof Pro's new accounts. The charts in-
dicated that of 172 Roof Pro accounts, 118 had also been
Sobeck Corp. accounts. The charts also indicated that Roof
Pro did significantly more residential work than Sobeck
Corp. Such work accounted for less than 4 percent of Sobeck
Corp.'s revenue, but about 21 percent of Roof Pro's revenue.
However, Roof Pro earned $90,471 in revenue from new
commercial accounts, comprising about 28 percent of its rev-
enue from new accounts. It is evident that Roof Pro solicited
and obtained new commercial business.Frank Sobeck, in his testimony, admitted that Roof Prodoes commercial work, that commercial work generates more
revenue than residential jobs, and that commercial work was
basically the ``bread and butter'' for both Sobeck Corp. and
Roof Pro. Frank also testified that Roof Pro could not remain
in the residential market if it had to pay union wages. In
sum, by operating nonunion, Roof Pro was able to enlarge
Sobeck Corp.'s former share of the residential market.Employee William Miller testified that Sobeck Corp. didwaterproofing work, although this was not a major part of
its operation. With respect to geographic area of operations,
Frank Sobeck admitted that Sobeck Corp. performed an aver-
age of one job per year in New York, and that Roof Pro did
a job in Strodsburg, Pennsylvania, which is not in Luzerne
County. I find incredible, Frank's assertion that Sobeck Corp.
did not perform work in the county in which it was located
(the Orlowski job which Roof Pro took over from Sobeck
Corp. was located down the street from the facility).In sum, Sobeck Corp. and Roof Pro were engaged in sub-stantially the same line of business, namely roofing construc-
tion. They operated substantially in the same market. Both
were ready and willing to perform work which they were ca-
pable of performing, without restriction as to nature of cus-
tomer or geographic location, if they could do so profitably.Sobeck Corp. and Roof Pro used the same accountant andthe same law firm. Frank Sobeck testified that they dealt
with different banks, in that First Eastern Bank was the pri-
mary financial institution for Sobeck Corp., and Luzerne Na-
tional Bank was the primary financial institution for Roof
Pro. However, Sobeck Corp.'s own records indicate that it
received substantial financing from Luzerne National Bank.Roof Pro requested and obtained a different telephonenumber and post office box from those of Sobeck Corp.
However, Roof Pro used the same telephone system which
it purchased from Sobeck Corp. As indicated, Roof Pro also
did business at the same locations as Sobeck Corp.Roof Pro commenced operations, on December 27, usingthe same nonunion personnel previously employed by
Sobeck Corp. Frank, as president, was as before, in overall
charge of the business. Robert, as vice president, as before,
supervised field operations. Norman Kirkpatrick remained as
estimator and Rachel Williams, as secretary (Williams later
left for other employment). Frank Sobeck testified that he
told Kirkpatrick on December 20, and Williams on Decem-
ber 21, that he was forming a new business.Marilyn Sobeck was present and also performing the samefunctions which she had performed for Sobeck Corp. As be-
fore, she answered the phone, did some typing, and handed
out paychecks. Frank testified that she was not paid by or
an employee of Roof Pro.On December 27, Roof Pro began operations, using Rainerand Cegelka, the nonunion roofer helper and yardman. Dur-
ing January, Roof Pro hired seven additional employees. Six
had not been Sobeck Corp. employees, and were either not
union members or not known by Roof Pro to be union mem-
bers. The seventh was roofer mechanic Robert Selner, who
resigned from the Union in January, and was hired by Roof
Pro on January 10.The average wage rate at Sobeck Corp. was about $14.30per hour. Employees also were covered by health insurance
and a pension plan. Roof Pro paid its employees $11 per
hour, with no fringe benefits.Frank Sobeck did not inform either the Union or the unitemployees that he was forming Roof Pro. He did not request
the Union to refer employees, and Roof Pro did not adhere
to the terms of the Union's contract with Sobeck Corp. Frank
testified in sum as follows: He did not notify the Union or
the unit employees about Roof Pro because it was his busi-
ness. In January he contacted employee Brian Appel, but
they could not agree on wages and benefits. In March, he 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
contacted Michael Konycki, who said he was then busy. Atsome time, Robert Sobeck called James Hannagan, but
Hannagan did not return the call. Frank did not call Ben
Sherlinski, because he thought they could not agree on wages
and benefits. He did not call Lawrence Benesky or Joseph
Krietzer because he did not know them well, and also be-
cause Benesky worked for the Eyerman firm. He did not call
Lynn Ashworth because he understood Ashworth took a job
with another firm, and he did not call James Bottoms be-
cause he considered him a ``know it all.''In March 1994, Roof Pro placed a help wanted ad in twoarea newspapers. William Miller responded to the ad, and
was hired on March 11. Roof Pro subsequently hired two
other laid-off Sobeck Corp. unit employees: Ben Hummel on
April 18, and Neil Oliver on June 13. Frank did not explain
why he did not previously contact these employees.Miller testified that when he was hired, Frank Sobeck toldhim that he was getting into Roof Pro at a good time, be-
cause Frank had been advised by his lawyers not to hire too
many of the men who had worked with the Union. Frank,
in his testimony, denied making the alleged statement. Frank
testified that he had no such policy, and did not discriminate
against union employees in hiring.I credit Miller, because it is evident that this is what Frankdid. Absent a discriminatory motive, it would make no sense
to conceal from his experienced employees, the fact that he
was forming a new company, to begin operations with the
two least skilled Sobeck Corp. employees, and thereafter, to
hire a work force composed predominantly of employees
who had not worked for Sobeck Corp. I do not credit
Frank's explanation that he failed to call certain employees
because he did not know them well or did not like them. Allof the Sobeck Corp. employees had been hired by Frank or
Mark Sobeck, and had worked under the supervision of Rob-
ert and Frank. Plainly, Frank was more familiar with their
qualifications, than the qualifications of new hires who had
not been Sobeck Corp. employees. I find as Frank intimated
to Miller, that he intentionally hired a nonunion work force,
and thereafter hired only a few of the former Sobeck Corp.
employees, in order to avoid dealing with the Union.D. Analysis and Concluding FindingsThe complaint alleges that Roof Pro was established as adisguised continuance of Sobeck Corp., and that Sobeck
Corp. and Roof Pro have been at all times material, alter
egos and a single employer under the Act. The complaint
also alleges that ``Respondent,'' meaning both companies,
laid off and failed and refused to recall the 12 unit employ-
ees (4 of them, until the dates previously indicated) in order
to avoid recognizing the Union as bargaining representative
of the unit employees. Therefore, liability of both companies
for the layoffs is in issue in this case. The complaint alleges
that Respondents' violated Section 8(a)(1) and (5) by failing
and refusing, until January 1, 1995, to recognize and bargain
with the Union as representative of the unit, and to apply
their 1993±1995 contract to their operations. The complaint
further alleges that by laying off and not recalling the unit
employees, Respondents' violated Section 8(a)(1), (3), and
(5).The Board and courts have held that ostensibly separatefirms may be regarded as a single employer under the Act
where there is interrelation of operations, together with cen-tralized control of labor relations, common management, andcommon ownership or financial control. NLRB v. M.P.
Building Corp., 411 F.2d 567 (5th Cir. 1969).Under the alter ego doctrine, two nominally separate busi-ness entities may be regarded as a single employer if one is
the alter ego or ``disguised continuance'' of the other.
Southport Petroleum Co. v. NLRB, 315 U.S. 100, 106 (1942).In determining ``whether two facially independent employers
constitute alter egos'' under the Act, the Board has long held
that ``although each case must turn on its own facts, we gen-
erally have found alter ego status where the two enterprises
have substantially identical [ownership], management, busi-
ness purpose, operation, equipment, customers and super-
vision.'' Advance Electric, Inc., 268 NLRB 1001, 1002(1984). ``None of these factors, however, `taken alone, is the
same sine qua non of alter ego status.''' In particular, ``sub-
stantial identity of formal ownership between two employers
is not the sine qua non of an alter ego relationship.'' Rather,
``it is actual control that highlights whether a change in for-
mal ownership between the old and new employers is the
type of `mere technical change in the structure or identity'
of an employer that is prescribed by the alter ego doctrine.''
NLRB v. Omnitest Inspection Services, 937 F.2d 112, 118,120 (3d Cir. 1991). ``The main focus of the inquiry is to de-
termine whether the two employers are the same business in
the same market.'' Stardyne, Inc. v. NLRB, 41 F.3d 141, 151(3d Cir. 1994).``Once an employer is found to be an alter ego of another,it is responsible for the other's violations of the Act, as well
as its obligations under the collective bargaining agreement.''
NLRB v. Omnitest, 937 F.2d at 122. In Advance Electric,supra, the Board held that in determining whether an alter
ego status was present, it would consider ``whether the pur-
pose behind the creation of the alleged alter ego was legiti-
mate or whether, instead, its purpose was to evade respon-
sibilities under the Act,'' but that such intent is not an essen-
tial element of an alter ego relationship. Accord: Stardyne,Inc. v. NLRB, 41 F.3d at 151; Fugazy Continental Corp. v.NLRB, 725 F.2d 1416, 1419 (D.C. Cir. 1984); and GoodmanPiping Products v. NLRB, 741 F.2d 10, 12 (2d Cir. 1984).In Stardyne, Inc., supra, the court affirmed the Board'sfinding of alter ego status, but remanded the case to the
Board ``for clarification of its precedents concerning the rela-
tionship between the alter ego and single employer doc-
trines'' 41 F.3d at 144. The court expressed its view that the
``single employer doctrine generally applies to situations
where the two entities concurrently perform the same func-tion and one entity recognizes the Union and the other does
not''; whereas the alter ego doctrine ``usually comes into
play when a new legal entity has replaced the predecessor (or
at least the unionized portion of the predecessor).'' (41 F.3d
at 152; emphasis in original). Pending Board clarification, I
find it unnecessary to decide in the present case, whether
Sobeck Corp. and Roof Pro constitute a single employer. As
will be discussed, I find them to be alter egos. Therefore, a
single employer status would add nothing to violations
found, or to the remedy.I find as alleged, that Roof Pro was established as a dis-guised continuance of Sobeck Corp. and that the companies
are alter egos. Roof Pro and Sobeck Corp. share six of the
seven criteria delineated in Advance Electric, supra. 267SOBECK CORP.Roof Pro has the same management and supervision asSobeck Corp. As with Sobeck Corp., Frank is in charge of
the business, with Robert functioning as his deputy, and each
performing the same managerial and supervisory functions.
Significantly, Roof Pro retained Sobeck Corp.'s nonunit per-
sonnel (estimator Kirkpatrick, secretary Williams, Marilyn
helping in the office, and the two nonunion field employees).Roof Pro continued substantially the same operation asSobeck Corp. using the same facilities and equipment. As
discussed, Roof Pro continued business at the facility, also
using the premises across the street. Roof Pro immediately
took control and put to use, Sobeck Corp.'s equipment and
supplies. Roof Pro did not obtain any significant equipment
from any other source, and Sobeck Corp. did not sell or oth-
erwise transfer any significant part of its equipment to any
other roofing firm. Both firms used the same accounting and
law firms. That factor also tends to indicate a lack of arms'-
length dealing between the Companies.Roof Pro is engaged in the same business and the samemarket as Sobeck Corp. with the same business purpose and
to a considerable and significant extent, the same customers.
In these respects it is significant that Frank and Robert made
clear to Sobeck Corp.'s customers and potential customers,
that they were still in business at the old stand, and still pro-
viding the ``Sobeck approach,'' albeit under a different
name. Frank and Robert described themselves as ``former
employees'' of Sobeck Corp. However, those customers had
always dealt with Frank, Robert, or Kirkpatrick, never with
Marilyn, and had no reason to believe that anyone other than
Frank was in charge of Sobeck Corp.It is also significant that Frank and Robert made certainthat Sobeck Corp.'s operations would continue uninterrupted,
with no loss of time or customer good will. They recognized
that Sobeck Corp.'s good will was also their good will. Roof
Pro took over Sobeck Corp.'s jobs in progress or under con-
tract. In the case of the Orlowski job, Roof Pro did so with-
out even the pretense of an agreement with Sobeck Corp.
Roof Pro also promptly assumed Sobeck Corp.'s warranty
obligations.As discussed, Roof Pro's revenue, as with Sobeck Corp.derived principally from commercial roofing work. Roof
Pro's principal customers were also Sobeck Corp.'s principal
customers. Roof Pro did more residential roofing work.
However, as Frank admitted, this was possible only because
Roof Pro was paying its employees below union scale, and
not providing union benefits.In finding alter ego status, the absence arm's-length deal-ing, coupled with accommodation to family interests, is also
significant. The transactions among the two Companies and
the Sobeck family members, were for all practical purposes,
a matter of Frank Sobeck dealing with himself. Roof Pro
paid market value or more than market value for Sobeck
Corp.'s used equipment, in order to meet First Eastern
Bank's requirement's, and enable Sobeck Corp. to repay its
indebtedness. These would not be considerations for a bona
fide arm's-length purchaser. Roof Pro also obtained Sobeck
Corp.'s good will, customer lists, job files, work in progress
or contracted, and warranty work, with no meaningful con-
sideration.As discussed, in determining alter ego status, actual com-mon control is more significant than a change in ownership.
That is particularly true where the change takes place withina family, and even more so as here, between a parent andchild. As discussed, Marilyn was not involved in manage-
ment of Sobeck Corp. It is probable that at some point in
time Marilyn would have transferred ownership of the busi-
ness to one or more of her offspring (probably Frank). Asowner and lessor of that facility, Marilyn continued to have
a financial interest in the business. In these circumstances,
the factors demonstrating alter ego status, outweigh the
change in ownership. See Apex Decorating Co., 275 NLRB1459, 1473 (1985), enfd. mem. Docket No. 86-2558 (4th Cir.
1987); Truck & Dock Services, 272 NLRB 592 fn. 2 (1984);and EG Sprinkler Corp., 268 NLRB 1241, 1244 (1984),enfd. sub nom Goodman Piping Products v. NLRB, 741 F.2d10 (2d Cir. 1984).With regard to motivation, Respondents', as discussed,presented evidence concerning Sobeck Corp.'s financial
problems, and the action of the First Eastern Bank in con-
verting the line of credit to a demand note. First Eastern
Bank proposed alternative solutions, including refinancing
through another bank. In fact, Frank Sobeck did this. In es-
sence, he arranged for repayment to First Eastern Bank,
while taking out loans in the amount of $175,000 from
Luzerne National Bank. However, instead of directly obtain-
ing refinancing for Sobeck Corp. from Luzerne National
Bank, Frank used Sobeck Corp.'s financial problems as an
excuse to liquidate Sobeck Corp. as an entity, form a new
corporation which would operate nonunion, and obtain refi-
nancing through the medium of the new corporation.I specifically find that Respondents' laid off the unit em-ployees, and thereafter failed and refused to recall them, in
order to avoid dealing with the Union and honoring their col-
lective-bargaining contract. Respondents' thereby violated
Section 8(a)(1) and (3) of the Act. On the basis of Frank
Sobeck's statement to employee Miller, his actions in con-
cealing the formation of Roof Pro from the Union and unit
employees, while retaining nonunion personnel, and his dem-
onstrated intent to operate Roof Pro as a nonunion firm, the
General Counsel presented a prima facie case that Respond-
ents' laid off the unit employees, and failed and refused to
recall them, in order to avoid recognizing and bargaining
with the Union. As Respondents' variously failed to advance
reasons for their personnel actions, or advanced reasons
which were demonstrably false, pretextural or based on their
own unlawful refusal to honor their contract, it follows that
Respondents' failed to meet the burden of establishing that
they would have terminated the unit employees in the ab-
sence of Respondents' unlawful motivation.As Sobeck Corp. and Roof Pro were alter egos, it followsthat Roof Pro was obligated to apply the collective-bargain-
ing contract to its operations, including the exclusive hiring
agreement. Therefore, Respondents' violated Section 8(a)(1)
and (5) by laying off and failing and refusing to recall the
unit employees, and by failing and refusing to pay the con-
tractual wage rates and provide the contractual fringe bene-
fits. Even if the decision to liquidate Sobeck Corp. were not
discriminatorily motivated, the transfer of operations to Roof
Pro, in the words of the Fourth Circuit Court of Appeals,
``resulted in an expected or reasonably foreseeable benefit to
the old employer related to the elimination of its labor obli-
gations.'' Alkire v. NLRB, 716 F.2d 1014, 1020 (4th Cir,1983); see also NLRB v. McAllister Bros, Inc., 819 F.2d 439,445 (4th Cir. 1987). 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Under New Horizons, interest on and after January 1, 1987, iscomputed at the ``short-term Federal rate'' for the underpayment of
taxes as set out in the 1986 amendment to 26 U.S.C. §6621.
Sobeck Corp. and Paul J. Eyerman, Inc. were the only em-ployers having contracts with the Union. Sometime after liq-
uidation of Sobeck Corp., Paul Eyerman, the principal of his
firm, retired from the roofing business. This left the Union
with no union contractors. On December 19, 1994, by direc-
tion of its International president, the Union was merged into
Philadelphia Local 30 of the International, effective as of
January 1, 1995. As there was no membership vote on the
merger, the General Counsel requested, and I granted leave
to amend the complaint to limit Respondents' bargaining ob-
ligation to January 1, 1995, the effective date of the merger.CONCLUSIONSOF
LAW1. Sobeck Corp. and Roof Pro are employers or an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. Roof Pro was established as a disguised continuance ofSobeck Corp. and together they are alter egos.3. The Union was, until January 1, 1995, a labor organiza-tion within the meaning of Section 2(5) of the Act.4. All journeymen roofers, damp or waterproof workers,apprentices, foreman, and other workmen employed by Re-
spondents', excluding guards and supervisors as defined in
the Act, constitute a unit appropriate for the purposes of col-
lective bargaining within the meaning of Section 9(b) of the
Act.5. At all times material, until January 1, 1995, the Unionwas the exclusive representative of the employees of Re-
spondents' in the appropriate unit.6. By interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed them by Sec-
tion 7 of the Act, Respondents have engaged, and are engag-
ing, in unfair labor practices within the meaning of Section
8(a)(1) of the Act.7. By failing and refusing until January 1, 1995, to recog-nize and bargain with the Union as the exclusive representa-
tive of the unit employees, by failing and refusing, until that
date, to apply the terms and conditions of their collective-
bargaining contract with the Union to those employees, and
by laying off and failing and refusing to recall, unit employ-
ees Robert Selner, William Miller, Ben Hummel, Neil Oli-
ver, Brian Appel, Lynn Ashworth, Lawrence Beneski, James
Bottoms, James Hannagan, Joseph Krietzer, Michael
Konycki, and Ben Sherlinski, Respondents' have violated
and are violating Section 8(a)(5) of the Act.8. By discriminatorily laying off and failing and refusingto recall the above-named employees, Respondents' have en-gaged, and are engaging, in unfair labor practices within the
meaning of Section 8(a)(3) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondents' have committed violationsof Section 8(a)(1), (3), and (5) of the Act, I shall recommend
that they be required to cease and desist therefrom, to post
appropriate notices, and to take certain affirmative action de-
signed to effectuate the policies of the Act.I shall recommend that Respondents' be ordered to offerthe above-named discriminatees immediate and full reinstate-
ment to their former jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudice to their
seniority or other rights and privileges, and make them whole
for any loss of earnings and benefits that they may have suf-
fered from the time of their termination to the date of Re-
spondents' offer of reinstatement. As some of the
discriminatees were offered reinstatement under terms and
conditions imposed by Respondents' in violation of their col-
lective-bargaining obligations, such offers were inadequate
for remedial purposes. I shall further recommend that Re-
spondents' be ordered to remove from their records any ref-
erence to the discrminatees' unlawful terminations, to give
each of them written notice of such expunction, and to in-
form them that Respondents' unlawful conduct will not be
used as a basis for further personnel actions against them.
Backpay shall be computed in accordance with the formula
approved in F.W. Woolworth Co
., 90 NLRB 289 (1950),with interest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987).5I shall further recommend that Respondents' be ordered totake such actions as are necessary to fulfill their contractual
obligations, including but not limited to the following: Re-
spondents' shall reimburse employees employed by Roof Pro
for any loss of wages and benefits they incurred because of
Respondents' failure to apply or maintain the established
terms and conditions of their collective-bargaining agree-
ment, with interest, in the manner set forth in Ogle Protec-tion Service, 183 NLRB 682 (1970). See European Parts Ex-change, 270 NLRB 1244 fn. 2 (1984). Respondents' shallmake the contractually established payments to the various
trust funds established by the collective-bargaining agree-
ments. In accordance with Board policy, the amount of inter-
est if any due on such payments shall be determined at the
compliance stage of this proceeding. Merryweather OpticalCo., 240 NLRB 1213, 1216 fn. 7 (1979). Respondents' shallreimburse their employees for any medical, dental, or phar-
macy bills they have paid to health care providers that the
contractual policies would have covered, for any premiums
they may have paid to third party insurance companies to
continue health care coverage in the absence of Respondents'
required contributions, and for contributions the employees
may have made for maintenance of the trust funds, after Re-
spondents' unlawfully discontinued or failed to make con-
tributions to those funds. Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981).
All reimbursement shall be with interest in the manner pre-
scribed in New Horizons for the Retarded, supra. It will alsobe recommended that Respondents' be required to preserve
and make available to the Board, or its agents, on request,
payroll and other records to facilitate the computation of re-
imbursement due.[Recommended Order omitted from publication.]